LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
State witness Sam Brown testified that he purchased from appellant on the occasion in question certain intoxicating liquor. Appellant introduced witnesses to prove that his reputation was good. He did not take the stand. One of appellant’s witnesses testified on cross-examination that he was present on the occasion involved, and partook of the beer sold by appellant and that it was intoxicating.
*334We perceive no error in permitting the state on cross-examination of one of appellant’s witnesses, by whom he sought to establish his good reputation as a law-abiding citizen, to ask him if he knew whether appellant was engaged in the selling of liquor in October, 1930, the charge against appellant being possession of intoxicating liquor in October, 1930. Witness answered the question in the negative. Nor do we see any error in allowing the state upon cross-examination of appellant’s witness Douglas, who said he was superintendent of a cotton oil company at Ballinger, to elicit from said witness that defendant worked around the mill as a hired hand at ordinary jobs. We fail to see any injury possible from such proof.
Appellant sought to prove by the purchaser of the alleged intoxicating liquor that the beer he purchased from appellant had the same effect as the near-beer sold over fountains. Such a hypothetical question as this would shed no legitimate light upon whether the liquor sold was intoxicating. The fountains referred to in the question might have reference to places where liquor was illegally sold. We do not believe testimony like this admissible to aid the jury in determining whether the liquor sold was intoxicating. The testimony of the appellant’s witness as well as that of the state established that fact.
Finding no error in the record the judgment is affirmed.

Affirmed.